           Case 1:19-cv-04074-VEC Document 24 Filed 07/09/19 Page 1 of 2



                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 CHRISTINE GRABLIS, individually and on                         :   DATE FILED: 7/9/2019
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :      19-CV-4074 (VEC)
                                                                :
                            -against-                           :          ORDER
                                                                :
 ONECOIN LTD; RUJA IGNATOVA;                                    :
 KONSTANTIN IGNATOV; SEBASTIAN                                  :
 GREENWOOD; and MARK SCOTT,                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2019, Plaintiff Christine Grablis and Movant Donald Berdeaux

filed a joint motion to be appointed as lead plaintiffs and for approval of their selection of co-

lead counsel, see Dkts. 21-23;

        WHEREAS none of the documents submitted in support of the motion indicates the

losses Movant Berdeaux purports to have suffered as a result of Defendants’ alleged misconduct,

see Dkt. 21 ex. 1 (Mem. in Supp. of Mot.) at 2 (specifying that Plaintiff Grablis suffered an “out-

of-pocket investment loss” of approximately $130,000 but stating only that Movant Berdeaux

suffered unspecified “financial harm”); Dkt. 22 ex. 3 (chart of Movant Berdeaux’s investment

history with no indication of net losses or gains),

        IT IS HEREBY ORDERED that no later than 5:00 P.M. on July 10, 2019, Movant

Berdeaux must submit an affidavit, signed either by him or by his attorney, specifying and

explaining the approximate amount of the losses he allegedly suffered, if any, as a result of

Defendants’ alleged misconduct.




                                                   Page 1 of 2
       Case 1:19-cv-04074-VEC Document 24 Filed 07/09/19 Page 2 of 2



SO ORDERED.
                                               ________________________
Date: July 9, 2019                                VALERIE CAPRONI
      New York, New York                        United States District Judge




                                 Page 2 of 2
